Case 8:19-cv-00448-VMC-CPT Document 95 Filed 08/07/20 Page 1 of 5 PageID 693




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

U.S. SECURITIES AND EXCHANGE    :
COMMISSION,                     :
                                :                    CASE NO.: 8:19-cv-448-VMC-CPT
                                :
                 Plaintiff,     :
                                :
            v.                  :
                                :
                                :
SPARTAN SECURITIES GROUP, LTD., :
ISLAND CAPITAL MANAGEMENT,      :
CARL E. DILLEY,                 :
MICAH J. ELDRED and             :
DAVID D. LOPEZ                  :
                                :
                 Defendants.    :

JOINT MOTION TO EXCEED THE PAGE LIMIT SET FOR IN LOCAL RULE 3.01(D)

       Plaintiff U.S. Securities and Exchange Commission and Defendants Spartan Securities

Group, LTD., Island Capital Management LLC, Carl E. Dilley, Micah J. Eldred and David D.

Lopez, through undersigned counsel, jointly move pursuant to Local Rule 3.01(d) requesting leave

to file motions for summary judgment in excess of 25 pages. In support of the motion counsel state

as follows:

   1. Motions for summary judgment are due in this matter on Friday, August 14, 2020. (See

ECF No. 87.)

   2. Local Rule 3.01(a) imposes a 25-page maximum for briefs and memoranda, including

statements of material facts.

   3. Defense counsel anticipate filing a combined motion for summary judgment concerning

all five named defendants, however that filing is anticipated to be up to 45 pages in length.




                                                 1
Case 8:19-cv-00448-VMC-CPT Document 95 Filed 08/07/20 Page 2 of 5 PageID 694




    4. Plaintiff also anticipates filing a motion for summary judgment that is anticipated to be up

to 45 pages in length.

    5. This matter presents a complex set of facts and legal issues that cannot adequately be

addressed in the current maximum page limit.

    6. The complaint is 62 pages in length, contains 191 numbered paragraphs, and alleges 14

counts against five separate defendants. (See ECF No. 1.)

    7. Additionally, the allegations in this case involve conduct over a five-year period

concerning 19 different corporate entities.

    8. To adequately address the relevant issues raised in motions to dismiss, this Court granted

the defense leave to file two different motions to dismiss, one 35 pages in length, and the other 30

pages in length. (See ECF No. 20.)

    9. Plaintiff filed an oversized response to those motions to dismiss. (See ECF No. 28.)

    10. Motions for summary judgment will necessarily be more complex than the motions to

dismiss as the factual record has been developed, and the litigants must file statements of material

facts.

    11. Further, in order to avoid unnecessary repetition, and to help facilitate this Court’s

disposition of any motion, Defense Counsel wish to file a single, consolidated motion for summary

judgment for all defendants, rather than multiple 25-page motions for each defendant.

    12. Counsel for all parties agree to the requested relief.

WHEREFORE, the parties jointly request leave to file motions for summary judgment of up to 45

pages in length.

Dated: August 7, 2020                                            Respectfully Submitted,




                                                  2
Case 8:19-cv-00448-VMC-CPT Document 95 Filed 08/07/20 Page 3 of 5 PageID 695




/s/ Caleb Kruckenberg                    /s/Christine Nestor
Caleb Kruckenberg                        Christine Nestor
Litigation Counsel                       nestorc@sec.gov
New Civil Liberties Alliance             US Securities & Exchange Commission
1225 19th St. N.W., Suite 450            801 Brickell Ave Ste 1950
Washington, D.C., 20036                  Miami, FL 33131-4901
caleb.kruckenberg@ncla.legal             Counsel for Plaintiff
(202) 869-5217
Counsel for Defendants                   /s/ Wilfredo Fernandez
Appearing Pro Hac Vice                   Wilfredo Fernandez
                                         fernandezw@sec.gov
/s/ Kara Rollins                         US Securities & Exchange Commission
Kara Rollins                             801 Brickell Ave Ste 1950
Litigation Counsel                       Miami, FL 33131-4901
New Civil Liberties Alliance             Counsel for Plaintiff
1225 19th St. N.W., Suite 450
Washington, D.C., 20036                  /s/ Alise Johnson
kara.rollins@ncla.legal                  Alise Johnson
(202) 869-5210                           johnsonali@sec.gov
Counsel for Defendants                   US Securities & Exchange Commission
Appearing Pro Hac Vice                   801 Brickell Ave Ste 1950
                                         Miami, FL 33131-4901
                                         Counsel for Plaintiff




                                     3
Case 8:19-cv-00448-VMC-CPT Document 95 Filed 08/07/20 Page 4 of 5 PageID 696




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 7, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system which sent notification of such filing to all counsel of record.

                                                             Respectfully,

                                                             /s/ Caleb Kruckenberg
                                                             Caleb Kruckenberg
                                                             Litigation Counsel
                                                             New Civil Liberties Alliance
                                                             1225 19th St. N.W., Suite 450
                                                             Washington, D.C., 20036
                                                             caleb.kruckenberg@ncla.legal
                                                             (202) 869-5217
                                                             Counsel for Defendants
                                                             Appearing Pro Hac Vice
Case 8:19-cv-00448-VMC-CPT Document 95 Filed 08/07/20 Page 5 of 5 PageID 697




            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(G)

I hereby certify that I have conferred with opposing counsel concerning the relief sought and

opposing counsel has joined the motion.

                                                            Respectfully,

                                                            /s/ Caleb Kruckenberg
                                                            Caleb Kruckenberg
                                                            Litigation Counsel
                                                            New Civil Liberties Alliance
                                                            1225 19th St. N.W., Suite 450
                                                            Washington, D.C., 20036
                                                            caleb.kruckenberg@ncla.legal
                                                            (202) 869-5217
                                                            Counsel for Defendants
                                                            Appearing Pro Hac Vice
